2018 IL App (5th) 160316
            NOTICE
 Decision filed 07/09/18. The
 text of this decision may be              NO. 5-16-0316
 changed or corrected prior to
 the filing of a Peti ion for
                                              IN THE
 Rehearing or the disposition of
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

ALEXIS NICHOLS,                                 )     Appeal from the
f/k/a Alexis Brueggeman,                        )     Circuit Court of
                                                )     Madison County.
      Plaintiff-Appellant,                      )
                                                )
v.                                              )     No. 13-L-1395
                                                )
DAVID FAHRENKAMP and DAVID                      )
FAHRENKAMP, d/b/a Fahrenkamp Law Offices,       )     Honorable
                                                )     Barbara L. Crowder,
      Defendants-Appellees.                     )     Judge, presiding.
______________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court, with opinion.
         JUSTICE CHAPMAN concurred in the judgment.
         JUSTICE GOLDENHERSH dissented, with opinion.

                                             OPINION


¶1       Plaintiff, Alexis Nichols, f/k/a Alexis Brueggeman, brought a legal malpractice action


against defendants, David Fahrenkamp and David Fahrenkamp, d/b/a Fahrenkamp Law Offices, 


to recover damages occasioned by the negligence of defendants during the time attorney


Fahrenkamp was acting as plaintiff’s guardian ad litem. Plaintiff alleged that attorney


Fahrenkamp’s negligence caused the dissipation of settlement proceeds that had been recovered


from a personal injury lawsuit brought on behalf of plaintiff when she was a minor. The circuit


court of Madison County entered summary judgment for defendants, relying on the premise that 


a private attorney appointed as a guardian ad litem has quasi-judicial immunity for his or her


omissions “so long as the guardian ad litem follows the directions of the court and is within the

                                                 1

scope of the appointment.” We reverse the entry of summary judgment in favor of defendants

and remand for further proceedings.

¶2     When plaintiff was 11 years old, she received a $600,000 settlement for injuries she

sustained in a motor vehicle accident. Because plaintiff was a minor, her mother was appointed

as guardian of plaintiff’s person and estate. Attorney Fahrenkamp was appointed by the court as

the guardian ad litem for plaintiff. In 2012, plaintiff brought suit against her mother, alleging that

she spent funds from the settlement account that were not used for the benefit of plaintiff, but

instead were used solely for her mother’s benefit. According to the allegations in the 2012

litigation, plaintiff alleged that her mother petitioned the probate court and withdrew some

$79,507 that was not used on plaintiff’s behalf. This litigation, case number 12-MR-188,

proceeded to trial in 2013.

¶3     On April 17, 2013, during trial, the judge asked, “And where was the GAL [guardian

ad litem] in all of this?” (The guardian ad litem, attorney Fahrenkamp, had not been named as a

party-defendant in 12-MR-188.) At the conclusion of the trial in 12-MR-188, the court entered

an award for plaintiff, but limited the amount of the recovery. With regard to the amount of

damages, the trial court determined that plaintiff’s mother could not be faulted for her failure to

have receipts to prove each and every amount she claimed to have spent for the items provided to

her daughter. The court explained that it would not assess damages “while [Plaintiff] had a

guardian ad litem who approved the estimates and expenditures.” In other words, the court relied

on attorney Fahrenkamp’s status as guardian ad litem to limit plaintiff’s remedies against her

mother. As a result, judgment was entered against plaintiff’s mother for $16,365, plus $10,000 in

attorney fees and the return of a 2007 vehicle, far less than the amount plaintiff claimed had been

dissipated.


                                                  2

¶4      On August 16, 2013, plaintiff filed suit against defendants, contending that they failed to

protect her interests by allowing her mother to convert plaintiff’s settlement funds for the

mother’s personal benefit. In her complaint against defendants, plaintiff alleged that attorney

Fahrenkamp never met with or talked to plaintiff during any of the time he was acting as her

guardian ad litem, nor did he ever ask her if the statements contained in her mother’s petitions to

withdraw monies from the settlement account were accurate. She averred that if Fahrenkamp had

spoken with her, she would have told him that the expenses her mother claimed needed to be

paid out of plaintiff’s settlement account either did not exist, were grossly inflated, or were

covered expenses that plaintiff, herself, was already paying for out of other proceeds. Plaintiff

further stated that she had no idea she could ask attorney Fahrenkamp, or any other attorney, for

advice regarding her mother’s requests to withdraw funds from the settlement proceeds. Plaintiff

claimed she did not even realize that she had a guardian ad litem appointed for her, let alone

attorney Fahrenkamp, until after the probate file was closed on September 2, 2010, when she

reached the age of 18. Plaintiff further asserted that information about her settlement monies, and

the process by which such funds could be used on her behalf, were largely kept from her during

her childhood. Finally, plaintiff also claimed that defendants negligently failed to audit the

account or report any irregularities to the court or to the plaintiff.

¶5      Defendants filed a motion to dismiss, and then a motion for summary judgment, alleging

that attorney Fahrenkamp, as a guardian ad litem, had quasi-judicial immunity for the functions

he performed in the probate proceeding, given that he was acting within the scope of his

appointment by the court. Attorney Fahrenkamp specifically averred that he met with plaintiff on

three separate occasions during the time he acted as her guardian ad litem. He also stated that he

gave plaintiff, who was then 11 years old, his business card when he was first appointed as her


                                                   3

guardian ad litem, and there was nothing that prevented her from contacting him through the

numbers listed on the business card, if she had any questions or concerns.

¶6     On June 22, 2016, the court granted defendants’ motion for summary judgment. The

court, in ruling in favor of defendants, recognized that Illinois law had not yet answered the

question of whether a guardian ad litem was subject to a grant of immunity under the

circumstances presented by plaintiff’s claims. The trial court recognized, however, that a

guardian ad litem, appointed by the court in a probate proceeding, is under a duty to help

safeguard and protect the interests and welfare of the minor. In drawing a distinction between

immunity and duty, the court then explained, relying on McCarthy v. Cain, 301 Ill. 534, 134 N.E.

62 (1922), that a guardian ad litem should examine the case, determine what the rights are of his

wards, what defense their interests demand, and then make such defense as the exercise of care

and prudence would dictate. “The guardian ad litem who perfunctorily files an answer for his

ward and then abandons the case fails to comprehend his duties as an officer of the court.”

(Internal quotation marks omitted.) McCarthy, 301 Ill. at 539.

¶7     Despite the trial court’s recognition of the duty imposed upon a guardian ad litem, the

court granted summary judgment in favor of the defendants, finding that the failure of the

guardian ad litem to meet with plaintiff over the monies requested by mother did not “constitute

a failure to fulfill the actions and duties that were assigned to defendant by the probate court.”

The court reasoned that so long as the guardian ad litem acted within the scope of his

appointment to give advice to the court, he should enjoy the same immunity as the court.

Because attorney Fahrenkamp’s role was general, and his duty was to act in the ward’s best

interests by making recommendations to the court, the court concluded that Fahrenkamp had no

duty to perform the specific tasks of verifying mother’s requests, perform audits of the settlement


                                                4

account, or act as an accountant to review receipts, unless specifically instructed by the court to

do so.

¶8       In making its ruling, the court relied on Heisterkamp v. Pacheco, 2016 IL App (2d)

150229, 47 N.E.3d 1192. Although the facts of that case involved a court-appointed expert to

perform a custody evaluation, the trial court adopted the Heisterkamp reasoning and determined

that when a court-appointed individual acts within the scope of his or her appointment to give

advice to the court regarding the best interest of the minor, for use in the court’s decision-making

process, that individual must be cloaked with the same immunity as the court. With regard to

plaintiff’s allegations that Fahrenkamp did not meet with her, the court recognized that the facts

regarding this issue were in dispute. The court held, however, that this dispute was not a material

fact that precluded summary judgment. Accordingly, the failure to meet with plaintiff over

monetary requests did not constitute a failure to fulfill the actions and duties that were assigned

to the guardian ad litem by the probate court. This meant, in essence, that plaintiff had little

remedy for the dissipation and conversion of her assets. According to the trial court, the

plaintiff’s mother was shielded from liability for her alleged misconduct because plaintiff had a

guardian ad litem, who approved the expenditures, and the guardian ad litem was immune from

liability because the court order appointing him as guardian ad litem lacked any specificity

regarding his duties.

¶9       We agree with plaintiff that the trial court erred in granting defendants quasi-judicial

immunity because of the lack of specific directions in the order appointing attorney Fahrenkamp

as guardian ad litem. Under the court’s reasoning, the guardian ad litem had no independent duty

to plaintiff, and the appointment of a guardian ad litem was nothing more than an empty gesture.




                                                 5

¶ 10                                        Analysis

¶ 11    The review of an order granting summary judgment is de novo. Forsythe v. Clark USA,

Inc., 224 Ill. 2d 274, 280, 864 N.E.2d 227, 232 (2007) (opinion of Garman, J., joined by

Fitzgerald and Karmeier, JJ.). Summary judgment should not be allowed unless the moving

party’s right to judgment is clear and free from doubt. If the undisputed material facts could lead

reasonable observers to divergent inferences, or if there is a dispute as to a material fact,

summary judgment should be denied and the issue should be decided by the trier of fact. Wells v.

Enloe, 282 Ill. App. 3d 586, 589, 669 N.E.2d 368, 371 (1996). Only when the party seeking

summary judgment demonstrates that his or her right to judgment is clear, free from doubt, and

determinable solely as a matter of law should summary judgment be entered. Taitt v. Robinson,

266 Ill. App. 3d 130, 132, 639 N.E.2d 893, 895 (1994). Under the circumstances before us, the

trial court erred in granting summary judgment to defendants. Fahrenkamp, as the guardian

ad litem, was not entitled to quasi-judicial immunity or any immunity for that matter.

Fahrenkamp was under a duty to serve the best interests of plaintiff, and the facts, if taken as

true, created a material question of fact with regard to whether Fahrenkamp breached his duty to

plaintiff.

¶ 12    This court has previously recognized that “[i]t is the public policy of this State that rights

of minors be carefully guarded. No citation of authority need be given to state that one of the

cardinal precepts of our law is that in any court proceeding involving minors their best interest

and welfare is the primary concern of the court.” Layton v. Miller, 25 Ill. App. 3d 834, 838, 322

N.E.2d 484, 487 (1975). Here, the probate court recognized that an 11-year-old child needed an

attorney who would look out for her best interests and ensure that anyone who sought to use her

settlement funds was doing so for the child’s welfare. Therefore, a guardian ad litem was


                                                  6

appointed to protect plaintiff from anyone who could exploit her. Plaintiff claims she never met

with attorney Fahrenkamp, or even knew that he had been appointed to represent her. Attorney

Fahrenkamp claims he met with plaintiff three times over a period of six years, and gave the 11­

year-old plaintiff his business card the first time they met. We find it incredulous that an 11-year­

old would understand the significance of attorney Fahrenkamp being appointed as her guardian

ad litem, or even understand that she could call numbers listed on a business card to get advice.

In any event, contrary to the court’s ruling, these issues represented material facts, and this

factual dispute was not capable of being resolved by summary judgment. See Ahle v.

D. Chandler, Inc., 2012 IL App (5th) 100346, ¶ 13, 966 N.E.2d 1249 (trial court determines

whether a question of fact exists when ruling on a motion for summary judgment; court does not

decide a question of fact and cannot make credibility determinations or weigh evidence). These

conflicting facts, despite their significance, are irrelevant if the guardian ad litem is immune from

liability, as concluded by the trial court. In our view, such a finding ignores a decision of our

supreme court in Stunz v. Stunz, 131 Ill. 210, 23 N.E. 407 (1890), wherein the court stated:

       “It is the duty of the guardian ad litem, when appointed, to examine into the case and

       determine what the rights of his wards are, and what defense their interest demands, and

       to make such defense as the exercise of care and prudence will dictate. He is not required

       to make a defense not warranted by law, but should exercise that care and judgment that

       reasonable and prudent men exercise, and submit to the court, for its determination, all

       questions that may arise, and take its advice, and act under its direction in the steps

       necessary to preserve and secure the rights of the minor defendants.” Stunz, 131 Ill. at

       221.




                                                 7

As the guardian ad litem, Farhrenkamp was obligated to protect and defend the interests of the

minor plaintiff, regardless of whether the court order contained any specifics. In doing so, “[i]t

was his duty to have understood the cause and the rights of the parties, and to have called [to] the

attention of the court” any irregularities in the withdrawals of plaintiff’s settlement proceeds. See

Stunz, 131 Ill. at 221.

¶ 13    In deciding this case, we also acknowledge the reasoning set forth in Dixon v. United

States, 197 F. Supp. 798 (W.D.S.C. 1961), as noted by the trial court in its order, even though

based on South Carolina law. The tenets are equally applicable here, where the trial court

described more fully the duties and obligations of a guardian ad litem:

        “The position of a guardian ad litem or next friend is one of trust and confidence toward

        the infant as well as the court; hence, it is his duty fully to protect the infant’s interests in

        all matters relating to the litigation, as the infant might act for himself if he were of

        capacity to do so. His duty requires him to acquaint himself with all the rights of the

        infant in order to protect them, and to submit to the Court for its consideration and

        decision every question involving the rights of the infant affected by the suit. He should

        be as careful not to do anything, or allow anything to be done, to the prejudice of his

        ward’s interest, as the court from which he receives his appointment. If in consequence of

        the culpable omission or neglect of the guardian ad litem the interests of the infant are

        sacrificed, the guardian may be punished for his neglect as well as made to respond to the

        infant for the damage sustained.” (Internal quotation marks omitted.) Dixon, 197 F. Supp.

        at 802-03.

¶ 14    In light of Stunz, and the foregoing, we hold that attorney Fahrenkamp, as guardian

ad litem for the minor plaintiff, owed a duty to plaintiff to render advice and to protect plaintiff’s


                                                   8

assets and interests arising out of the underlying personal injury settlement. He had a duty to act

as an advocate on behalf of plaintiff. His failure to meet with or otherwise communicate with his

ward, as plaintiff contends, did not comply with that duty owed plaintiff, as he was not fulfilling

his role as plaintiff’s advisor, advocate, negotiator, or evaluator. Contrary to the arguments made

by plaintiff, there are no statutory or common law requirements that would have mandated that

the guardian ad litem provide the court with an accounting. But there was certainly a common

law duty that may have been breached, depending on the outcome of the factual disputes

presented by the parties.

¶ 15   We also agree with plaintiff that attorney Fahrenkamp was not entitled to the protections

of any form of immunity in his role as guardian ad litem. Giving any guardian ad litem absolute

immunity under the circumstances presented here is contrary to the public policy of this state.

Unlike the expert witness in Heisterkamp, Fahrenkamp was not simply a neutral party, appointed

by the court to act as a professional expert. Fahrenkamp was a licensed attorney, an officer of the

court, who should have understood the need to protect the assets of his ward. In his role as

guardian ad litem, he was to advise the court, but only after making careful inquiry for the

purpose of protecting the minor plaintiff’s interests. In his role as advisor to the court,

Fahrenkamp was not the mother’s rubber-stamp, but instead the plaintiff’s watchdog, authorized

by the court to protect the minor’s assets. And, if attorney Fahrenkamp was not supposed to

question the mother’s requests for funds she was withdrawing from plaintiff’s settlement monies,

we question what he was supposed to do, and what he got paid for during the six years he

allegedly served as plaintiff’s guardian ad litem. If the situation were as plaintiff claims, attorney

Fahrenkamp did not advise plaintiff and seemingly did very little to verify that the substantial

sums of money withdrawn from plaintiff’s account were truly being used for the benefit of


                                                  9

plaintiff. Fahrenkamp’s alleged omissions, if proven true, were not in plaintiff’s best interests

and, according to plaintiff, led to the dissipation of her settlement proceeds. Granting the

guardian ad litem quasi-judicial immunity meant that plaintiff was not allowed to pursue any

remedy for the guardian ad litem’s failure to exercise that degree of care and judgment that

reasonable and prudent men exercise in these circumstances, to protect the assets of a minor.

¶ 16    The trial court concluded, and defendants argue, that they are entitled to the same

protection afforded guardians ad litem appointed in dissolution of marriage and child custody

proceedings. See 750 ILCS 5/506(a)(2), (a)(3) (West 2012). The rationale behind giving child

representatives in dissolution cases absolute immunity is so that they can fulfill their obligations,

without worry of harassment or intimidation from dissatisfied parents. Vlastelica v. Brend, 2011

IL App (1st) 102587, ¶ 23, 954 N.E.2d 874. Under the circumstances presented here, there is no

reason for granting that kind of immunity. Rather, the situation here is more akin to a fiduciary

relationship between a guardian and a ward as a matter of law. See Apple v. Apple, 407 Ill. 464,

469, 95 N.E.2d 334, 337 (1950). Such a relationship between a guardian and a ward is equivalent

to the relationship between a trustee and a beneficiary. See Parsons v. Estate of Wambaugh, 110

Ill. App. 3d 374, 377, 442 N.E.2d 571, 572 (1982); see also In re Estate of Swiecicki, 106 Ill. 2d

111, 117-18, 477 N.E.2d 488, 490 (1985) (the fiduciary duties owed a beneficiary by a trustee

and a ward by a guardian are similar). The guardian of a minor is a trustee of the minor’s

property for the minor’s benefit and is chargeable as such; in other words, the guardian must be

held to have dealt with the minor’s property for the benefit of the minor. In re Estate of

Swiecicki, 106 Ill. 2d at 119. Attorney Fahrenkamp clearly did not deal with plaintiff’s property

for her benefit, if plaintiff’s allegations prove true.




                                                   10 

¶ 17   In further support of our reasoning that a guardian ad litem has a duty, independent of

merely acting as an arm of the court, we note that in In re Estate of Finley, 151 Ill. 2d 95, 601

N.E.2d 699 (1992), our supreme court allowed a guardian ad litem to file an appeal on behalf of

a minor, even after the court had terminated the need for the guardian. Finley involved a

wrongful death claim wherein the court ruled that minor siblings of the decedent were not

entitled to any recovery for loss of society. The guardian ad litem for the minors objected to the

settlement, wherein the minor siblings of the decedent were awarded no portion of the settlement

proceeds for the loss of society of their brother. The trial court overruled the objections of the

guardian ad litem and approved the settlement. In the same order, the court terminated the

guardian ad litem’s representation of the minors. Two weeks after the trial court entered its

order, the guardian ad litem filed an appeal on behalf of the minors. The first issue raised was

whether the guardian ad litem had standing to bring the appeal. Our supreme court answered this

question in the affirmative, finding that the trial court could not preclude the filing of an appeal

on behalf of the minors simply by vacating the appointment of the guardian ad litem. The

guardian ad litem was simply fulfilling his obligation to protect the best interests of his wards.

Finley, 151 Ill. 2d at 100.

¶ 18   The dissent suggests that not granting immunity to a guardian ad litem, no matter the

factual circumstances, will have a chilling effect on attorneys willing to serve as guardians

ad litem in general. In support, the dissent refers primarily to those cases involving marital

dissolution and child custody. First, we are not concluding that all guardians ad litem have no

immunity. Again, we recognize that those guardians ad litem appointed to serve as “an arm of

the court,” as in custody situations, for instance, need immunity in order to best serve the needs

of the court and any minors involved in such proceedings. Second, the threat of civil liability in


                                                11 

those instances where a guardian does not have immunity is no different than that faced by any


attorney appearing in any other type of lawsuit and is consistent with the fiduciary obligation 


imposed upon any guardian in representing a ward under the Probate Act of 1975. See 755 ILCS


5/11-13(b), (d) (West 2012).


¶ 19    Having concluded that attorney Fahrenkamp, as guardian ad litem, did not have quasi-


judicial immunity under the circumstances presented here, we also conclude that summary


judgment should not have been entered. The evidence presented by plaintiff showed there were


genuine issues of fact regarding whether defendant breached his duties to her. Accordingly, the


trial court erred in granting summary judgment for the defendants. We therefore reverse the grant


of summary judgment in favor of defendants and remand this cause to the circuit court of


Madison County for further proceedings.


¶ 20   Reversed and remanded.




¶ 21   JUSTICE GOLDENHERSH, dissenting:


¶ 22   I respectfully dissent.


¶ 23   As noted in the majority opinion, while alluding to both qualified and absolute immunity


of attorney Fahrenkamp, as plaintiff’s guardian ad litem, the majority concludes that attorney


Fahrenkamp is not entitled to either form of immunity. In my view, this runs contrary both to 


sound authority and is impractical in practice in our trial courts.


¶ 24   The trial judge, in her ruling adverse to plaintiff, found that there was no failure by


attorney Fahrenkamp to fulfill the actions and duties directed by the probate court. Accordingly, 


attorney Fahrenkamp, in the trial court’s opinion, acted within the scope of his appointment, 


including making recommendations to the court, and fulfilled the instructions of the court. The



                                                  12 

trial court determined that although there was a dispute between plaintiff and defendants as to an

alleged failure to meet, this was not a material fact that would preclude summary judgment in

favor of defendants. The trial court determined that defendants are entitled to quasi-judicial

immunity and relied substantially on Heisterkamp (Heisterkamp v. Pacheco, 2016 IL App (2d)

150229, ¶ 1 (absolute immunity before an expert)). In my view, the determination of the trial

court was correct.

¶ 25   The majority’s disposition denying any form of immunity, absolute or quasi-qualified,

runs counter to sound authority and reads Vlastelica v. Brend, 2011 IL App (1st) 102587, too

narrowly. The Brend court determined that the child representative and guardians ad litem were

entitled to absolute immunity. Its sound reasoning, with which I agree, is as follows:

       “The Supreme Court has recognized that the common law provides for absolute

       immunity for judges (see Briscoe v. LaHue, 460 U.S. 325, 334-35 (1983)), and the

       Seventh Circuit Court of Appeals (hereinafter, the Seventh Circuit) has held that

       guardians ad litem and child representatives are entitled to the same absolute immunity

       because they are ‘arms of the court.’ Cooney v. Rossiter, 583 F.3d 967, 970 (7th Cir.

       2009). The Cooney court stated:

               ‘Guardians ad litem and court-appointed experts, including psychiatrists, are

               absolutely immune from liability for damages when they act at the court’s

               direction. [Citations.] They are arms of the court, much like special masters, and

               deserve protection from harassment by disappointed litigants, just as judges do.

               Experts asked by the court to advise on what disposition will serve the best

               interests of a child in a custody proceeding need absolute immunity in order to be

               able to fulfill their obligations “without the worry of intimidation and harassment


                                                13 

               from dissatisfied parents.” [Citation.] This principle is applicable to a child’s

               representative, who although bound to consult the child is not bound by the

               child’s wishes but rather by the child’s best interests, and is thus a neutral, much

               like a court-appointed expert witness.’ Cooney, 583 F.3d at 970.

               Plaintiffs here argue that as a federal court decision, Cooney is not binding on us

       (see Werderman v. Liberty Ventures, LLC, 368 Ill. App. 3d 78, 84 (2006)) and should not

       be followed unless its logic is persuasive. ***

               Contrary to plaintiffs’ arguments, we find Cooney’s logic persuasive.” Brend,

       2011 IL App (1st) 102587, ¶¶ 21-23.

¶ 26   This decision and its reasoning clarifies earlier supreme court authority. Clarke v.

Chicago Title & Trust Co., 393 Ill. 419, 66 N.E.2d 378 (1946) (which implied that some form of

immunity was appropriate for persons in situations similar to that of defendants). In sum, existent

authority and sound reasoning for the authority cited above indicates that some form of immunity

is appropriate for defendants and the trial court appropriately so found.

¶ 27   Dispositions designated by this court as opinions have consequences, both jurisprudential

and practical. In this case, the majority’s opinion has adverse practical consequences. It imposes

upon trial judges an obligation to provide specificity in directions to the guardian ad litem, which

may or not be effective, may or may not cover the factual situation at issue, and may very likely

be premature in the development of the litigation in which the guardian ad litem is acting, since

the guardian ad litem’s appointment would likely be early in the litigation and prior to

development of facts and issues. While this problem may be subject to remedy by appropriate

and timely motions of the guardian ad litem or other parties, the more serious consequence is to

the attorney who considers accepting a guardian ad litem appointment. The majority’s opinion


                                                14 

imposes upon the guardian ad litem duties and requirements, not well defined, despite the finding

of the trial court that this guardian ad litem fulfilled all of the conditions and instructions

imposed upon him. In effect, the majority has set up that future guardians ad litem be blindsided

by duties not specific or implied in the trial judge’s appointment and subsequent orders, the

effects of which are adverse. Will an experienced attorney who takes guardian ad litem

appointments be willing to continue to do so if the attorney disagrees in their professional

judgment with a request or a demand and accordingly be subject to litigation for exercising that

professional judgment and discretion in their actions in representations to the court? Will a

younger, less experienced attorney be willing to accept guardian ad litem appointments with such

a nebulous or absent delineation of supposed duties and the consequent exposure to liability

without either quasi or absolute immunity? Will the trial judge, who has determined that

appointment of a guardian ad litem is required, be able to find a sufficient number of adequately

qualified attorneys to take such appointments? Any of these consequences are adverse to the

effective administration of justice in such an important area.

¶ 28   For the reasons stated above, I respectfully dissent from my colleagues’ disposition.




                                                15 

                                2018 IL App (5th) 160316 


                                      NO. 5-16-0316


                                         IN THE


                           APPELLATE COURT OF ILLINOIS


                                    FIFTH DISTRICT



ALEXIS NICHOLS,                                 )     Appeal from the
f/k/a Alexis Brueggeman,                        )     Circuit Court of
                                                )     Madison County.
      Plaintiff-Appellant,                      )
                                                )
v.                                              )     No. 13-L-1395
                                                )
DAVID FAHRENKAMP and DAVID                      )
FAHRENKAMP, d/b/a Fahrenkamp Law Offices,       )     Honorable
                                                )     Barbara L. Crowder,
      Defendants-Appellees.                     )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:          July 9, 2018
______________________________________________________________________________

Justices:           Honorable Judy L. Cates, J.

                  Honorable Melissa A. Chapman, J., concurred
                  Honorable Richard P. Goldenhersh, J. dissented
______________________________________________________________________________

Attorneys         Charles W. Armbruster III, Michael T. Blotevogel, Roy C. Dripps III,
for               Winterscheidt & Blotevogel, LLC, 51 Executive Plaza Court, Maryville,
Appellant         IL 62062
______________________________________________________________________________

Attorney          M. Joseph Hill, 511 St. Louis Street, P.O. Box 647, Edwardsville, IL
for               62025
Appellees
______________________________________________________________________________